Citation Nr: 1101017	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-15 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to enrollment in the Department of Veterans Affairs 
(VA) health care system.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Appellant served on reserve duty from April 1955 to April 
1959, with no active duty service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Huntington, West Virginia 
Department of Veterans' Affairs (VA) Health Eligibility Center.

During the pendency of this appeal, the Appellant was scheduled 
for a Travel Board hearing before a member of the Board in August 
2010, however, as he failed to appear for the hearing and the 
record is absent of any request for a postponement, motion for a 
new hearing, or showing of good cause.  As such the hearing 
request will be processed as if it had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

The Appellant did not perform active military, naval, or air 
service for purposes of VA benefits.


CONCLUSION OF LAW

The criteria for enrollment in the VA healthcare system and 
access to VA healthcare benefits have not been met.  38 U.S.C.A. 
§§ 1705, 1706, 1710 (West 2002); 38 C.F.R. § 17.36 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law. The Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Manning v. Principi, 16 Vet.App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also VAOPGCPREC 2- 2004 (2004), 69 Fed. Reg. 
25180 (2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit claimed).  
In addition, there is no indication that any additional notice or 
development would aid the Appellant in substantiating his claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Under 
these circumstances, there is no further duty to notify or assist 
the Appellant in the development of his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Pertinent Laws and Regulations

Generally, a veteran must be enrolled in the VA healthcare system 
as a condition for receiving medical benefits.  38 C.F.R. § 
17.36(a) (2010).  Upon application, a veteran is assigned to a 
specific priority category, based on service-connected disability 
ratings, income, and other specified factors.  See 38 U.S.C.A. § 
1705; 38 C.F.R. § 17.36.

The priority categories are described in 38 C.F.R. § 17.36(b) as 
follows in this paragraph.  (1) Veterans with a singular or 
combined rating of 50 percent or greater based on one or more 
service-connected disabilities or unemployability.  (2) Veterans 
with a singular or combined rating of 30 percent or 40 percent 
based on one or more service-connected disabilities.  (3) 
Veterans who are former prisoners of war; veterans awarded the 
Purple Heart; veterans with a singular or combined rating of 10 
percent or 20 percent based on one or more service-connected 
disabilities; veterans who were discharged or released from 
active military service for a disability incurred or aggravated 
in the line of duty; veterans who receive disability compensation 
under 38 U.S.C. 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C. 1151, but only to 
the extent that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement described in 
38 U.S.C. 1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt of military 
retired pay; and veterans receiving compensation at the 10 
percent rating level based on multiple noncompensable service-
connected disabilities that clearly interfere with normal 
employability.  (4) Veterans who receive increased pension based 
on their need for regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
determined to be catastrophically disabled by the Chief of Staff 
(or equivalent clinical official) at the VA facility where they 
were examined.  (5) Veterans not covered by paragraphs (b)(1) 
through (b)(4) of this section who are determined to be unable to 
defray the expenses of necessary care under 38 U.S.C. 1722(a).  
(6) Veterans of the Mexican border period or of World War I; 
veterans solely seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998, as provided and 
limited in 38 U.S.C. 1710(e); and veterans with 0 percent 
service- connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.  (7) Veterans who agree to pay to the United States 
the applicable copayment determined under 38 U.S.C. 1710(f) and 
1710(g) if their income for the previous year constitutes ``low 
income'' under the geographical income limits established by the 
U.S. Department of Housing and Urban Development for the fiscal 
year that ended on September 30 of the previous calendar year.  
38 C.F.R. § 17.36(b).  For purposes of this paragraph, VA will 
determine the income of veterans (to include the income of their 
spouses and dependents) using the rules in §§ 3.271, 3.272, 
3.273, and 3.276.  After determining the veterans' income and the 
number of persons in the veterans' family (including only the 
spouse and dependent children), VA will compare their income with 
the current applicable ``low-income'' income limit for the public 
housing and section 8 programs in their area that the U.S. 
Department of Housing and Urban Development publishes pursuant to 
42 U.S.C. 1437a(b)(2).  38 C.F.R. § 17.36(b).  If the veteran's 
income is below the applicable ``low-income'' income limits for 
the area in which the veteran resides, the veteran will be 
considered to have ``low income'' for purposes of this paragraph.  
To avoid a hardship to a veteran, VA may use the projected income 
for the current year of the veteran, spouse, and dependent 
children if the projected income is below the ``low income'' 
income limit referenced above.  (8) Veterans not included in 
priority category 4 or 7, who are eligible for care only if they 
agree to pay to the United States the applicable copayment 
determined under 38 U.S.C. 1710(f) and 1710(g).  38 C.F.R. § 
17.36(b) (2010).

Analysis

In this case, the Board finds that the Appellant does not qualify 
for enrollment in the VA healthcare system, as this benefit is 
limited to veterans and the Appellant is not considered a 
"veteran" under the laws and regulations defining veteran 
status.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term veteran is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).

The term active military, naval, or air service includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 118 
F.3d 747 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision on 
such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203(c).  Thus, 
if the United States service department does not verify the 
claimed service, the applicant's only recourse lies with the 
relevant service department, not with VA.  Soria, supra.

The critical question in this case is whether the Appellant has 
verifying eligible service from a United States service 
department to qualify for veteran status in order to be eligible 
for enrollment in the VA healthcare system.  There is a lack of 
evidence verifying that the Appellant had military service that 
makes him eligible for VA benefits.  In this regard, the Board 
notes that a November 2008 letter from the National Personnel 
Records Center (NPRC) indicates that a DD form 214, Report of 
Separation, was not issued for the Appellant because he had no 
active service or less than 90 days of consecutive days of active 
duty for training.  The NPRC enclosed the Appellant's service 
department records which indicate that he had reserve service 
with the Unites States Marine Corps Reserves from April 1955 to 
April 1959 with inactive duty service and no evidence of active 
duty service.  

The Board finds that the claim must be denied because the 
Appellant had no qualifying service in the United States Armed 
Forces, and, as such, he is not a "veteran" for VA benefits 
purposes.  Therefore, he not eligible for benefits under the laws 
administered by VA.  Specifically, the Appellant's eligibility 
for enrollment in the VA healthcare system cannot be established 
as a matter of law.  As the law is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

Enrollment in the VA health care system is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


